        Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


DIANNE J. GREEN                                                                        PLAINTIFF

VS.                                                  CIVIL ACTION NO. 3:19-CV-519-DPJ-FKB

MISSISSIPPI DEPARTMENT OF
TRANSPORTATION                                                                        DEFENDANT


               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES


       COMES NOW, the Mississippi Transportation Commission (“MTC”), specially appearing

on behalf of the Mississippi Department of Transportation (“MDOT”), by and through counsel for

this specific purpose, files this Answer and Defenses to Plaintiff’s Complaint (“Complaint”), and

would respectfully show unto the Court the following, to-wit:

                             GENERAL DENIAL AND ANSWER

       Defendant MDOT generally denies all of the averments contained in the Complaint, except

those expressly set forth to the contrary herein, and demands strict proof thereof.

                              FIRST AFFIRMATIVE DEFENSE

       Defendant MDOT denies the allegations of the Complaint and would specifically plead

that Plaintiff has failed to state a claim against Defendant upon which relief can be granted, and

the Complaint filed against Defendant should be dismissed for Plaintiff’s failure to state a claim

against it with regard to the facts and circumstances of this matter.

                             SECOND AFFIRMATIVE DEFENSE

       Lack of Jurisdiction and Insufficiency of Process and/or Insufficient Service of Process.

Defendant MDOT is not a body politic, person, corporation or other type of entity capable of being
        Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 2 of 7




sued or against which any relief can be granted. Therefore, this Complaint should be dismissed

pursuant to the Federal Rules of Civil Procedure, including Rules 12(b)(6), 12(b)(2), 12(b)(4), and

12(b)(5) of the Federal Rules.

                                THIRD AFFIRMATIVE DEFENSE

        To the extent requested, Plaintiff is not entitled to declaratory or injunctive relief, or any

other relief because Plaintiff is not faced with any threat of harm and has not suffered any damages

as alleged in her Complaint.

                              FOURTH AFFIRMATIVE DEFENSE

        Defendant MDOT denies Plaintiff sustained any damages as alleged in her Complaint and

any alleged damages were caused by her failure to mitigate her damages. To the extent Plaintiff

has failed to comply with her duty to mitigate her claims of damages, her entitlement to which

expressly is denied, such damages must be reduced.

                                FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrines of waiver, collateral estoppel, equitable

estoppel, judicial estoppel, and res judicata.

                                SIXTH AFFIRMATIVE DEFENSE

        Defendant MDOT should not be held liable for Plaintiff’s claims on the ground that any

alleged claims are barred by the doctrine of sovereign immunity and/or all applicable provisions

of the Mississippi Tort Claims Act including, but not limited to, all exemptions from liability, all

jurisdictional prerequisites to suit and no right to a jury trial.

                              SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to equitable relief pursuant to the doctrine of unclean hands.




                                                    2
        Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 3 of 7




                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by all the applicable statutes of limitation

which may apply to Plaintiff’s claims and Compliant filed against Defendant MDOT.

                               NINTH AFFIRMATIVE DEFENSE

       Any claims asserted in the Complaint which were not the subject of a timely Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) or brought within

the applicable limitations period for suit are barred by the statutes of limitation.

                              TENTH AFFIRMATIVE DEFENSE

       Defendant MDOT pleads that all actions taken and decisions made by it in connection with

Plaintiff and/or her employment were made for legitimate, non-discriminatory reasons and were

in no way based upon any unlawful or discriminatory reasons or practices.

                            ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff failed to state in her Complaint and cannot establish a prima facie case of

discrimination under federal law.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s Title VII claims should be dismissed to the extent she has failed to exhaust her

administrative remedies.

                           THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing under Title VII to pursue claims which are beyond the scope of her

EEOC charge.

                           FOURTEENTH AFFIRMATIVE DEFENSE

       Defendant MDOT pleads that Plaintiff’s alleged damages under Title VII and 42 U.S.C.

2000e are limited by 42 U.S.C. § 1981a.



                                                   3
        Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 4 of 7




                           FIFTEENTH AFFIRMATIVE DEFENSE

       Defendant MDOT pleads all other available defenses, limitations, and conditions afforded

under Title VII.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff seeks to litigate claims arising out of the acts or omissions

occurring more than 180 days prior to the filing of her charge of discrimination with the EEOC,

the claims are barred by the applicable statutes of limitations set forth in Title VII.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       MTC and Defendant MDOT reserve the right to amend this Answer to assert additional

affirmative defenses that become applicable to Plaintiff’s claim through further investigation and

discovery.

                                             ANSWER

       Without waiving any of the defenses stated herein, Defendant MDOT responds to the

allegations contained in the Complaint, paragraph by paragraph, as follows:

       Defendant MDOT admits that Plaintiff has filed the instant Complaint but denies there is

any basis to Plaintiff’s claims against Defendant MDOT and denies any and all remaining

allegations contained in the un-numbered Paragraph of the Complaint beginning with “This is an

action to recover….”

       1.      With respect to Paragraph 1 of the Complaint, Defendant admits the allegations

contained in Paragraph 1 based upon its records.

       2.      With respect to Paragraph 2 of the Complaint, Defendant denies the first sentence

of Paragraph 2 as stated but admits Defendant is a state agency as described in § 65-1-2 of the




                                                  4
       Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 5 of 7




Miss. Code Ann. and the third sentence of Paragraph 2. Defendant denies all remaining allegations

contained in Paragraph 2 of the Complaint.

       3.      With respect to Paragraph 3 of the Complaint, Defendant admits that Plaintiff has

filed the instant Complaint but denies there is any basis to Plaintiff’s claims against Defendant

MDOT and denies any and all remaining allegation contained in Paragraph 3.

       4.      With respect to Paragraph 4 of the Complaint, Defendant admits that Plaintiff is a

female employed with the Mississippi Department of Transportation for fifteen (15) years, has

worked under the supervision of Jeff Sistrunk, who held the position of Maintenance

Superintendent 2, and that the position of Maintenance Superintendent 2 entails supervising

maintenance crews. Defendant denies all remaining allegations contained in Paragraph 4 and

demands strict proof thereof.

       5.      Defendant denies all allegations contained in Paragraph 5 of the Complaint and

demands strict proof thereof.

       6.      Defendant denies all allegations contained in Paragraph 6 of the Complaint and

demands strict proof thereof.

       7.      With respect to Paragraph 7 of the Complaint, Defendant admits that James Lewis

is a male employed with the Mississippi Department of Transportation for eight (8) years and was

given the position. Defendant denies all remaining allegations contained in Paragraph 7 and

demands strict proof thereof.

       8.      Defendant denies all allegations contained in Paragraph 8 of the Complaint and

demands strict proof thereof.

       9.      With respect to Paragraph 9 of the Complaint, Defendant admits the allegations

contained in Paragraph 9.



                                               5
        Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 6 of 7




        10.     Defendant denies all allegations contained in Paragraph 10 of the Complaint and

demands strict proof thereof.

                                   REQUEST FOR RELIEF

        Defendant denies the allegations contained in the un-numbered Paragraph of the Complaint

beginning with “Plaintiff requests actual damages…” and further denies Plaintiff is entitled to

relief of any type.

        WHEREFORE, PREMISES CONSIDERED, MTC and Defendant MDOT respectfully

request that this Court dismiss Plaintiff’s Compliant and award Defendant’s cost, expenses,

attorneys’ fees and any other relief that is warranted or the Court deems proper.

        Respectfully submitted, this the 2nd day of August, 2019.

                                                     MISSISSIPPI TRANSPORTATION
                                                     COMMISSION



                                             BY:     /s/ Rodney M. Love______________
                                                     RODNEY M. LOVE, MSB #103143


RODNEY M. LOVE
Mississippi Transportation Commission
Post Office Box 1850
Jackson, MS 39215-1850
Telephone: 601-359-7600
Facsimile: 601-359-7774
rlove@mdot.ms.gov

ROY M. TIPTON, MSB #8226
Special Assistant Attorney General
Office of the Attorney General
P.O. Box 1850
Jackson, MS 39215-1850
Telephone: 601-359-7600
Facsimile: 601-359-7774
rmtipton@mdot.ms.gov



                                                 6
       Case 3:19-cv-00519-DPJ-FKB Document 3 Filed 08/02/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have this day electronically filed the foregoing

pleading with the Clerk of the Court using the ECF system, which sent notification of such filing

to the following:

                                      Jim Waide
                                      Waide & Associates, P.A.
                                      Post Office Box 1357
                                      Tupelo, MS 38802-1357

       This the 2nd day of August, 2019.


                                                             /s/ Rodney M. Love____________
                                                             Rodney M. Love, Esq.




                                                 7
